DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a lateral opening oriented laterally relative to a longitudinal axis of the obturator” (claim 1), “the distal end of first arm laterally relative to a longitudinal axis of the obturator…the second arm laterally relative to the longitudinal axis of the obturator” (claim 21) must be shown or the feature(s) canceled from the claim(s). The drawing and specification do not explicitly point out where the lateral opening is and that multiple interpretations may be taken due to a lack of explanation of the disclosure.  For example, is the opening (1) just 1192, (2) the wall of 1191 and sidewalls of 1190, (3) just the sidewalls of 1190 and does the top opening of 1190 constitute a potential alternate lateral opening? No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-8, 10-14, and 21-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21 recite language drawn to: “a lateral opening oriented laterally relative to a longitudinal axis of the obturator” (claim 1), “the distal end of first arm laterally relative to a longitudinal axis of the obturator…the second arm laterally relative to the longitudinal axis of the obturator” (claim 21). Examiner is unclear how something is oriented laterally relative to a longitudinal axis.  The drawing and specification do not explicitly point out where the lateral opening is and that multiple interpretations may be taken due to a lack of explanation of the disclosure.  For example, is the opening (1) just 1192, (2) the wall of 1191 and sidewalls of 1190, (3) just the sidewalls of 1190 and does the top opening of 1190 constitute a potential alternate lateral opening?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 10-13, 21-29 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Hueil et al. (US 20050070943 A1)
Regarding claims 1-2, 6, 10-13, 21-29, Huiel discloses:
1. A targeting set for use with positioning a biopsy device relative to a patient (abstract), the targeting set comprising:
(a) an obturator (14) having a seal cap (36) (paragraph 0039) (Fig 2); 
(b) a sleeve (44) having a hub (12 and 16), wherein the sleeve defines a lumen configured to receive the obturator through the hub (“the trocar obturator is slidable in and removable from within the trocar cannular 12 and is inserted into the trocar housing 16 and the trocar cannula 12 through proximal seal assembly 30....32…and 28….as is well known in the art, the proximal sleeve assembly cooperates with the exterior…extending through the trocar sleeve 44” (paragraph 0040)), the sleeve has a lumen (40/42) (paragraph 0042) and the obturator shaft (elongate portion of 14) (Fig 2) can be disposed in the sleeve assembly (paragraph 0039-0040, 0117-0118);
(c) a first latching assembly (paragraph 0041-0051), the first latching assembly including a actuator arm (58) (“first downwardly extending arm”) attached to the seal cap (36) and a catch (74) extending into an outer surface (wherein the examiner notes that under BRI, 38 is an exterior surface of  the sleeve hub as seen in Fig 2 and as noted in paragraph 0039 which states trocar housing includes first housing member 36 and second housing member 38) of the hub (12 and 16) of the sleeve (44) (paragraph 0046) (Fig 2 and 5), the actuator arm having a proximal end and a distal end, the distal end being adapted to mate with the catch, the proximal end of the actuator arm being configured to move radially inwardly to produce a radially outward movement of the distal end of the actuator arm to unlock the sleeve from the obturator (paragraphs 0046-0051) (Fig 2 and 5);
 (d) a second latching assembly (paragraph 0041-0051) including an actuator arm (58) (“second downwardly extending arm”) attached to the seal cap (36) and a catch (74) extending into the outer surface (wherein the examiner notes that under BRI, 38 is an exterior surface of  the sleeve hub as seen in Fig 2 and as noted in paragraph 0039 which states trocar housing includes first housing member 36 and second housing member 38) of the sleeve hub (Fig 2 and 5), the catch of the second latching assembly defining a lateral opening (one of the actual openings seen in Fig 2, around labeled element 76) oriented laterally relative to a longitudinal axis of the obturator, the lateral opening defining at least one dimension configured to only receive the actuator arm of the second latching assembly laterally (paragraph 0057) and not the actuator arm of the first latching assembly (paragraphs 0046-0051).  
2. The targeting set of claim 1, the proximal end of the actuator arm of the first latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm engaged with the catch of the first latching assembly (paragraph 0046) (Fig 2 and 5).  
6. (Previously Presented) The targeting set of claim 1, the proximal end of the actuator arm of both the first latching assembly and the second latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm of each respective latching assembly engaged with each respective catch (paragraph 0046-0051) (Fig 2 and 5).  
10. (Previously Presented) The targeting set of claim 1, the catch of the second latching assembly defining a width, the width of the catch of the second latching assembly being greater than a width defined by the catch of the first latching assembly (Hueil et al. [0057] and fig. 2; the width of the combination of the holes 84 and 76 on the left side is larger than that of 76 on the right side).  
12. (Previously Presented) The targeting set of claim 1, a portion of the actuator arm of the first latching assembly and the second latching assembly being configured to protrude distally from the seal cap of the obturator (Fig 2 and 5).  
13. (Previously Presented) The targeting set of claim 1, the catch of the first latching assembly and the second latching assembly being recessed into a portion of the hub of the sleeve (Fig 2 and 5).
21. A targeting set for use with positioning a biopsy device relative to a patient, the targeting set comprising:
(a) an obturator (14) having a seal cap (36) (paragraph 0039) (Fig 2); 
(b) a sleeve (44) having a hub (12 and 16), wherein the sleeve defines a lumen configured to receive the obturator through the hub (“the trocar obturator is slidable in and removable from within the trocar cannular 12 and is inserted into the trocar housing 16 and the trocar cannula 12 through proximal seal assembly 30....32…and 28….as is well known in the art, the proximal sleeve assembly cooperates with the exterior…extending through the trocar sleeve 44” (paragraph 0040)), the sleeve has a lumen (40/42) (paragraph 0042) and the obturator shaft (elongate portion of 14) (Fig 2) can be disposed in the sleeve assembly (paragraph 0039-0040, 0117-0118);
 (c) a first latching assembly (paragraph 0041-0051), the first latching assembly including a first arm (“first downwardly extending arm”) (58) attached to the seal cap (36) and a first catch (76) (Fig 2) recessed within an exterior surface (wherein the examiner notes that under BRI, 38 is an exterior surface of  the sleeve hub as seen in Fig 2 and as noted in paragraph 0039 which states trocar housing includes first housing member 36 and second housing member 38) of the sleeve hub (paragraph 0049), the first arm having a proximal end and a distal end, the first catch defining a first transverse opening (one of the actual openings seen in Fig 2, around labeled element 76) defining a width configured to receive the distal end of first arm laterally (paragraphs 0046-0051) relative to a longitudinal axis of the obturator; and 
(d) a second latching assembly (paragraph 0041-0051) including a second arm (“second downwardly extending arm”) (58) attached to the seal cap (36) and a second catch (74) recessed within the exterior surface of the sleeve hub (paragraph 0049), the second arm having a proximal end and a distal end, the second catch of the second latching assembly defining a second transverse opening, the second transverse opening (one of the actual openings seen in Fig 2, around labeled element 76) defining a width configured to only receive the distal end of the second arm laterally relative to the longitudinal axis of the obturator (paragraph 0057) and not the distal end of the first arm (paragraphs 0046-0051).  
22. The targeting set of claim 21, the distal end of first arm being configured to be flush with the exterior surface of the sleeve hub when disposed within the first catch, the distal end of the second arm being configured to be flush with the exterior surface of the sleeve hub when disposed within the second catch (Fig 2 and 5).  
23. The targeting set of claim 21, at least a portion of the proximal end of the first arm and the second arm being substantially flush with an exterior surface of the seal cap (Fig 2 and 5).  
24. The targeting set of claim 21, the first arm and the second arm being integral with the seal cap (Fig 2 and 5).  
25. The targeting set of claim 21, the sleeve defining an elongate cannula, the elongate cannula including a distal end having a pair of slots (vanes and rims used to interact with tabs to interlock the elements together) (paragraph 0120-0124).
26. A targeting set for use with positioning a biopsy device relative to a patient, the targeting set comprising:
(a) an obturator (14) having a seal cap (36) (paragraph 0039) (Fig 2); 
(b) a sleeve (44) having a hub (12 and 16), wherein the sleeve defines a lumen configured to receive the obturator through the hub (“the trocar obturator is slidable in and removable from within the trocar cannular 12 and is inserted into the trocar housing 16 and the trocar cannula 12 through proximal seal assembly 30....32…and 28….as is well known in the art, the proximal sleeve assembly cooperates with the exterior…extending through the trocar sleeve 44”) (paragraph 0039-0040, 0117-0118);
(c) a first latching assembly (paragraph 0041-0051), the first latching assembly including a first arm (58) attached to the seal cap (36) and a first catch (74) recessed extending inwardly from an exterior surface (wherein the examiner notes that under BRI, 38 is an exterior surface of  the sleeve hub as seen in Fig 2 and as noted in paragraph 0039 which states trocar housing includes first housing member 36 and second housing member 38 and the catch would extend inwardly) of the sleeve hub toward the obturator (paragraph 0046) (Fig 2 and 5), the first arm having a proximal end and a distal end, the first catch defining a first transverse opening (one of the actual openings seen in Fig 2, around labeled element 76) defining a width configured to receive the distal end of first arm laterally (paragraphs 0046-0051); and 
(d) a second latching assembly (paragraph 0041-0051) including a second arm (58) attached to the seal cap (36) and a second catch (74) extending inwardly from the exterior surface (wherein the examiner notes that under BRI, 38 is an exterior surface of  the sleeve hub as seen in Fig 2 and as noted in paragraph 0039 which states trocar housing includes first housing member 36 and second housing member 38 and the catch would extend inwardly) of the sleeve hub (Fig 2 and 5) toward the obturator, the second arm having a proximal end and a distal end, the second catch of the second latching assembly defining a second transverse opening (one of the actual openings seen in Fig 2, around labeled element 76) defining a width configured to only receive the distal end of the second arm laterally (paragraphs 0046-0051).  
27. The targeting set of claim 26, the first arm being oriented opposite relative to the second arm (Fig 2 and 5) (paragraph 0046-0051).  
28. The targeting set of claim 26, the seal cap and the hub together forming a profile, the first arm and second arm both defining a shape corresponding to the profile (Fig 5).  
29. The targeting set of claim 26, the obturator defining a neck, the sleeve defining a distal end having a pair of slots (vanes and rims used to interact with tabs to interlock the elements together), the distal end of the sleeve being configured for receipt within the neck (paragraph 0120-0124).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hueil in view of Dietz et al (US 20070167736 A1) 
Regarding claims 3-4, 7-8, 11, Huiel/Dietz teach:
3. Hueil discloses a catch and first latching assembly (paragraphs 0046-0051) (Fig 2 and 5). Hueil et al is silent regarding the catch of the first latching assembly including a ramp that extends radially outwardly in the distal direction, the -2-Serial No. 15/985,056 ramp being configured to engage the distal end of the actuator arm of the first latching assembly to displace the distal end of the actuator arm radially outwardly. Dietz teaches the catch of the first latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch) that extends radially outwardly in the distal direction (Dietz et al. fig. 4), wherein the ramp is configured to engage the distal end of the actuator arm  of the first latching assembly to displace the distal end of the actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hueil’s catch by Dietz’s catch with a ramp for preventing inadvertent retraction of the of the latching assembly in conjunction with the surface of the sleeve. 
4. Hueil discloses the proximal end of the actuator arm of the first latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm of each respective latching assembly engaged with the catch of the first latching assembly (paragraph 0046-0051) (Fig 2 and 5). Dietz teaches the catch of the first latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), the ramp being configured to engage the distal end of the actuator arm of the first latching assembly to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hueil’s catch by Dietz’s catch with a ramp for preventing inadvertent retraction of the of the latching assembly in conjunction with the surface of the sleeve.
7. Hueil discloses the catch (74 on each side) of each of the first latching assembly and the second latching assembly. Hueil is silent regarding the catch of each of the first latching assembly and the second latching assembly including a ramp that extends radially outwardly in the distal direction, the ramp of each catch being configured to engage the distal end of a respective actuator arm to displace the distal end of the respective actuator arm radially outwardly.  Dietz teaches the catch of each of the first latching assembly and the second latching assembly including a ramp that extends radially outwardly in the distal direction (Dietz et al. fig. 4 element 310; ramped catch), the ramp of each catch being configured to engage the distal end of a respective actuator arm to displace the distal end of the respective actuator arm radially outwardly (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hueil’s catch by Dietz’s catch with a ramp for preventing inadvertent retraction of the of the latching assembly in conjunction with the surface of the sleeve.
8. Hueil discloses the proximal end of the actuator arm of both the first latching assembly and the second latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm of each respective latching assembly engaged with each respective catch (paragraph 0046-0051) (Fig 2 and 5). Dietz teaches the catch of each of the first latching assembly and the second latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch) that extends radially outwardly in the distal direction, the ramp of each catch being configured to engage the distal end of a respective -3-Serial No. 15/985,056 actuator arm to displace the distal end of the respective actuator arm radially outwardly against the bias of the proximal end (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hueil’s catch by Dietz’s catch with a ramp for preventing inadvertent retraction of the of the latching assembly in conjunction with the surface of the sleeve.
11. Huiel discloses the actuator arm of the first latching assembly being positioned on an opposite side of the seal cap relative to the actuator arm of the second latching assembly (Fig 2 and 5), the proximal end of the actuator arm of both the first latching assembly and the second latching assembly being biased to move radially inwardly to keep the distal end of the actuator arm of each respective latching assembly engaged with each respective catch (paragraph 0046-0051) (Fig 2 and 5). Dietz teaches the catch of each of the first latching assembly and the second latching assembly including a ramp (Dietz et al. fig. 4 element 310; ramped catch)  that extends radially outwardly in the distal direction (Dietz et al. fig. 4), the ramp being configured to engage the distal end of the actuator arm to displace the distal end of the actuator arm radially outwardly against the bias of the proximal end of the actuator arm (Dietz et al. [0127] and fig. 4; because the actuator arm is downwardly biased, as it progresses up the ramp it will displace outwardly until it has passed the edge and locks). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hueil’s catch by Dietz’s catch with a ramp for preventing inadvertent retraction of the of the latching assembly in conjunction with the surface of the sleeve.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments regarding the recitation of the lateral opening oriented laterally relative to a longitudinal axis of the obturator, please review the 112b rejection above. Further, utilizing the broadest reasonable interpretation of “a lateral opening”, it appears that Hueil appears to teach what may constitute a lateral opening since the reference teaches openings that extend laterally and may receive a particular actuator arm moving in a lateral direction.  The Examiner further notes that lateral is defined as “of, relating to, or situated at or on the side” by the Collins English dictionary.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791